Title: To George Washington from Edmund Randolph, 15 December 1789
From: Randolph, Edmund
To: Washington, George

 
          
            My dear Sir
            Richmond decr 15. 1789.
          
          Your friendly favor of the 30th Ultimo is this moment delivered to me. My three last letters since the 8th of October have, I hope, been received, and will satisfy you of my having determined to proceed to New York about the 15th of next month.
          You may be assured, that Mr Wythe neither wished nor expected to be the successor of Mr Pendleton. I will candidly tell you the reason, upon which this assurance is founded. In the month of July it was intimated to me in a letter from Colo. Griffin, that it was his desire to know, whether Mr Wythe would enter into fœderal employment. The intimation seemed to arise from a purpose to say something to you concerning him. I therefore took an indirect opportunity of communicating Colo. Griffin’s request to Mr Wythe; whose answer was, that he could not make a reply in the then state of the application, and even if it were made in a stile, which permitted him to declare himself, he should say, that he was too old and too happy in his present situation to be induced to a change. It is true, that the office of the district-judge would not have compelled him to travel much beyond Richmond; but he sits in a kind of legal monarchy, which to him is the highest possible gratification. We shall however enter into some general discourse, that will lead to a discovery of his true sensations; tho’ I am confident, that he felt as much pleasure at the idea of being thought of, as an actual appointment would have afforded.
          Mr Griffin opened the court to-day. He was inclined at first to enter upon duty in the county-court-house. But Colo. Carrington and myself remonstrated with him on the necessity of doing this very publickly, and in the court-room of the capitol. To this remonstrance he yielded. The truth is, that every body is highly pleased, that Mr Griffin is put into the mode of getting a livelihood; and they have an earnest hope, that he will conduct himself in the situation, which requires great prudence, circumspection, and indeed talents.
          The senate, as I mentioned in my last, rejected the 3d, 8th, 11th & 12th amendments, and adopted the rest. It has been thought best by the most zealous friends to the constitution to

let the whole of them rest. I have submitted to their opinion; not choosing to rely upon my own judgment in so momentous an affair. The ground of their opinion is a resolution to throw the odium of rejection on the senate. I am my dear sir your obliged friend and affte servant.
          
            Edm: Randolph.
          
        